The facts sufficiently appear in the opinion.
Upon August 29, 1895, appellant, owning no real estate in Ormsby county, paid the taxes assessed against him for personal property, amounting to the sum of $264 75. Afterwards the board of equalization raised the assessed valuation of his stock of merchandise from $8,000 (upon which figure he had paid the tax) to $12,000. Judgment was entered against him in the district court for the tax upon the difference between the assessor's valuation and the valuation fixed by the board of equalization, and for costs, etc. From the judgment and an order refusing a new trial defendant appeals.
The first objection interposed is that no complaint was made to the board touching the assessment. The statute in this regard was amended at the session of 1893 (Stats. 1893, p. 47), and, as amended, it is not necessary that a complaint should be made to give the board of equalization jurisdiction of the subject.
2. It is objected that the board had no jurisdiction to equalize defendant's taxes, for the reason that his property was not properly listed upon the assessment roll. This conclusion, it is claimed, results from the construction of the *Page 277 
provisions of section 68 of the revenue law, by which the auditor is required to enter upon the assessment roll upon its receipt by him, after the final adjournment of the board of equalization, all the original schedules of personal property made by the assessor. Under the provisions of sections 17 and 19 of the amended revenue law it is made the duty of the assessor, on or before the first Monday in September of each year, to complete the assessment roll, which must contain a list of all the property in the county subject to taxation, which list shall be verified by his affidavit. This requirement of the statute is a sufficient answer, of itself, to the contention, and we must assume, in the absence of a showing to the contrary, that the assessor obeyed the law and that the property was properly listed upon the assessment roll. But, aside from these provisions, other portions of the revenue law sustain the action of the board. The official title of the board is the "Board of Equalization." The received construction of its duty is to equalize the taxes. It would seem unreasonable that a board thus constituted would not have jurisdiction to equalize all property but such only as appears upon the assessment roll. Section 23 of the law provides, among other things, "that the board shall have power to determine the valuation of any property assessed." These words, in the connection with which they are used, include all property, and no qualification or condition whatever is imposed. This was evidently the intention of the members of the legislature that passed the bill. In the 66th section, touching personal property, it provides that the taxpayer shall not be deprived of his right to have his assessment equalized, and if, upon equalization, the value be reduced, the excess shall be refunded. In the present case the valuation was raised and not reduced, but the word "equalize," according to Webster, means "to make equal," "to be like in amount or degree, as to equalize accounts, burdens, or taxes." By raising the assessor's valuation, the board, in the exercise of its judgment, equalized the taxes of defendant with those of the other taxpayers of the county.
3. In the agreed statement of facts it is stated that the assessor made a uniform and equal valuation of this kind, *Page 278 
character and species of merchandise. No mention is made of other kinds, character or species of personal property. The statement is therefore insufficient to show that the raised valuation made by the board was unjust. It does not show that the valuation of defendant's property, as made by the assessor, was uniform with other personal property upon the assessment roll, and further that it was not equalized by the board at its true cash value.
  Judgment affirmed. *Page 279